
	

114 HR 2637 IH: Coal Country Protection Act
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2637
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Kelly of Pennsylvania (for himself, Mr. Latta, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to prohibit the regulation of emissions of carbon dioxide from new or
			 existing power plants under certain circumstances.
	
	
 1.Short titleThis Act may be cited as the Coal Country Protection Act or the Protecting Jobs, Families, and the Economy From EPA Overreach Act. 2.Regulation of emissions of carbon dioxide from new or existing power plants (a)Limitation on regulationThe Clean Air Act is amended by inserting after section 312 (42 U.S.C. 7612) the following:
				
					313.Limitation on regulation of emissions of carbon dioxide from new or existing power plants
 (a)Definition of new or existing power plantIn this section, the term new or existing power plant means a fossil fuel-fired power plant that commences operation at any time. (b)LimitationNotwithstanding any other provision of law (including regulations), the Administrator may not promulgate any regulation or guidance that limits or prohibits any new carbon dioxide emissions from a new or existing power plant, and no such regulation or guidance shall have any force or effect, until the date on which—
 (1)the Secretary of Labor certifies to the Administrator that the regulation or guidance will not generate any loss of employment;
 (2)the Director of the Congressional Budget Office certifies to the Administrator that the regulation or guidance will not result in any loss in the gross domestic product of the United States;
 (3)the Administrator of the Energy Information Administration certifies to the Administrator that the regulation or guidance will not generate any increase in electricity rates in the United States; and
 (4)the Chairperson of the Federal Energy Regulatory Commission and the President of the North American Electric Reliability Corporation certify to the Administrator the reliability of electricity delivery under the regulation or guidance..
 (b)Technical correctionThe Clean Air Act is amended by redesignating the second section 317 (42 U.S.C. 7617) (relating to economic impact assessment) as section 318.
			
